Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on September 30th, 2021, no claims have been amended, claims 4, 8 and 15 has been cancelled and no new claims have been added.  Therefore, claims 1-3, 5-7, 9-14, 16-34 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-14, 22, 23, 26, 27 and 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Rice (US 20110291845 A1).
In regards to claim 1, Trescott teaches a water heater assembly with a fluid discharge event detection apparatus (Paragraph 16). Trescott further teaches the hot water assembly comprising a first conduit and a sensing conduit (Abstract; Paragraphs 101, 102, 105).  A temperature and pressure relief valve, coupled between the first conduit configured to open and fluidly couple the first conduit and the sensing conduit, configured to open and the fluidly couple the first conduit and the sensing conduit to one another, wherein the temperature and pressure relief valve is normally closed and mechanically opens to discharge water based upon predetermined temperature and pressure conditions being exceeded 
Trescott fails to teach a controller coupled to a sensor configured to periodically measure a capacitance value of the sensing conduit of the sensor output signal.  Rice teaches a method that detects leaks from a hot water tank (Paragraph 17) by way of measuring chances in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rice’s teaching with Trescott’s teaching in order to enable the detection of a leak of a hot water system.
In regards to claim 3, Trescott modified teaches the detected rate of change of the measured impedance value of the sensing conduit is a function of a flow rate of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combined with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38), one of ordinary skill in the art may use the measurement of capacitance as aa function of a flow rate of fluid.  
In regards to claim 5, Trescott modified teaches temperature and pressure relief valve is configured to activate when at least one of: a pressure within the first conduit that is not within a predetermined range of pressure values is detected; and a temperature within the first conduit that is not within a predetermined range of temperature values is detected (Paragraph 19).
In regards to claim 6, Trescott modified teaches the sensing conduit consists of electrically non-conductive material such as plastic (Paragraph 66).
In regards of claim 7, Trescott modified the sensed conduit impedance is a function of an amount of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combine with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further 
In regards to claim 9, Trescott teaches a water heater assembly with a fluid discharge event detection apparatus (Paragraph 16). Trescott further teaches the hot water assembly comprising a first conduit and a sensing conduit (Abstract; Paragraphs 101, 102, 105).  A temperature and pressure relief valve, coupled between the first conduit configured to open and fluidly couple the first conduit and the sensing conduit, configured to open and the fluidly couple the first conduit and the sensing conduit to one another, wherein the temperature and pressure relief valve is normally closed and mechanically opens to discharge water based upon predetermined temperature and pressure conditions being exceeded (Paragraphs 19, 120).  A sensor disposed around the exterior of the sensing conduit and entirely outside of an interior of the sensing conduit (Paragraph 16, 59).  Furthermore, Trescott teaches the alarm condition based on continuous flow based on the values measured from the sensing conduits (Paragraphs 14).
Trescott fails to teach a controller coupled to a sensor configured to periodically measure a capacitance value of the sensing conduit of the sensor output signal.  Rice teaches a method that detects leaks from a hot water tank (Paragraph 17) by way of measuring chances in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rice’s teaching with Trescott’s teaching in order to enable the detection of a leak of a hot water system.
In regards to claim 11, Trescott modified teaches the detected rate of change of the measured impedance value of the sensing conduit is a function of a flow rate of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combine with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38), one of ordinary skill in the art may use the measurement of capacitance as aa function of a flow rate of fluid.  

In regards to claim 13, Trescott modified teaches temperature and pressure relief valve is configured to activate when at least one of: a pressure within the first conduit that is not within a predetermined range of pressure values is detected; and a temperature within the first conduit that is not within a predetermined range of temperature values is detected (Paragraph 19).
In regards to claim 14, Trescott modified teaches the detected rate of change of the measured impedance value of the sensing conduit is a function of a flow rate of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combine with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38), one of ordinary skill in the art may use the measurement of capacitance as aa function of a flow rate of fluid.  
In regards to claim 22, Trescott modified teaches the sensor is a circular ring, or a portion of a circular ring (Figure 2, 2A)
In regards to claim 23, Trescott modified the controller is further configured to continuously measure the capacitance value of the sensing conduit as a function of the sensor output signal (Paragraphs 17, 21 37).
In regards to claim 26, Trescott modified teaches the sensor is a circular ring, or a portion of a circular ring (Figure 2, 2A).
In regards to claim 27, Trescott modified the controller is further configured to continuously measure the capacitance value of the sensing conduit as a function of the sensor output signal (Paragraphs 17, 21 37).
In regards to claim 34, Trescott teaches a backflow relief valve comprising: a fluid discharge event detection apparatus including: a first conduit connected to an upstream fluid network; a second conduit connected to a downstream fluid network; a sensing conduit intermediate the first and second 
Trescott fails to teach a controller coupled to a sensor configured to periodically measure a capacitance value of the sensing conduit of the sensor output signal.  Rice teaches a method that detects leaks from a hot water tank (Paragraph 17) by way of measuring chances in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rice’s teaching with Trescott’s teaching in order to enable the detection of a leak of a hot water system.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Rice (US 20110291845 A1) as applied to claim 1, 9 above, and further in view of Fritsch (US 20110180044 A1).
In regards to claim 2, Trescott modified via Rice teaches detecting a rate of change of the measured capacitance value of the sensing conduit (Paragraph 38, 41); Furthermore, Trescott teaches distinguishing between an excess temperature condition and an excess pressure condition (Paragraphs 19, 120).  Trescott modified fails to teach distinguish between an excess temperature condition and an excess pressure condition as a function of the detected rate of change of the measured capacitance value of the sensing conduit.  Fritsch on the other hand teaches the capacitance can be measured as a function of at least one operating parameter, for example the pressure, the actuation energy and/or the temperature (Paragraph 14); using this relationship between one of ordinary skill in the art may detect abrupt/abnormal behavior of capacitance measured in a case where there is an excess pressure condition and an excess temperature condition.  It would have been obvious to a person of ordinary skill 
In regards to claim 10, Trescott modified via Rice teaches detecting a rate of change of the measured capacitance value of the sensing conduit (Paragraph 38, 41); Furthermore, Trescott teaches distinguishing between an excess temperature condition and an excess pressure condition (Paragraphs 19, 120).  Trescott modified fails to teach distinguish between an excess temperature condition and an excess pressure condition as a function of the detected rate of change of the measured capacitance value of the sensing conduit.  Fritsch on the other hand teaches the capacitance can be measured as a function of at least one operating parameter, for example the pressure, the actuation energy and/or the temperature (Paragraph 14); using this relationship between one of ordinary skill in the art may detect abrupt/abnormal behavior of capacitance measured in a case where there is an excess pressure condition and an excess temperature condition.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fritsch’s teaching with Trescott modified’s teaching in order to establish a reliable method to be able to detect a breach or discharge by way of capacitance measurement values.

Claims 16, 19, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Rice (US 20110291845 A1) and Deivasigamani et al. (US 20160341445 A1)
In regards to claim 16, Trescott teaches a water heater assembly with a fluid discharge event detection apparatus (Paragraph 16). Trescott further teaches the hot water assembly comprising a first conduit and a sensing conduit (Abstract; Paragraphs 101, 102, 105).  A temperature and pressure relief valve, coupled between the first conduit configured to open and fluidly couple the first conduit and the sensing conduit, configured to open and the fluidly couple the first conduit and the sensing conduit to one another, wherein the temperature and pressure relief valve is normally closed and mechanically opens to discharge water based upon predetermined temperature and pressure conditions being exceeded (Paragraphs 19, 120).  A sensor disposed around the exterior of the sensing conduit and entirely outside 
Trescott fails to teach a controller coupled to a sensor configured to periodically measure a capacitance value of the sensing conduit of the sensor output signal.  Rice teaches a method that detects leaks from a hot water tank (Paragraph 17) by way of measuring chances in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rice’s teaching with Trescott’s teaching in order to enable the detection of a leak of a hot water system.
Trescott modified fails to teach diagnosing: a temperature related failure based on the change being a ramp input; and a pressure related failure based on the change being a step input. Deivasigamani on the other hand teaches diagnosing a temperature related failure based on change with a ramp input/inlet, as well as pressure related failure based on change in a step input (Paragraph 61).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Deivasigamani’s teaching with Trescott modified’s teaching in order to enable accurate diagnostics with the sensory system within the apparatus.
In regards of claim 19, Trescott modified the sensed conduit impedance is a function of an amount of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combine with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38), one of ordinary skill in the art may use the measurement of capacitance as aa function of a flow rate of fluid.  
In regards to claim 30, Trescott modified teaches the sensor is a circular ring, or a portion of a circular ring (Figure 2, 2A).
.

Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Rice (US 20110291845 A1) and Deivasigamani et al. (US 20160341445 A1) as applied to claim 16 above, and further in view of Fritsch (US 20110180044 A1).
In regards to claim 17, Trescott modified via Rice teaches detecting a rate of change of the measured capacitance value of the sensing conduit (Paragraph 38, 41); Furthermore, Trescott teaches distinguishing between an excess temperature condition and an excess pressure condition (Paragraphs 19, 120).  Trescott modified fails to teach distinguish between an excess temperature condition and an excess pressure condition as a function of the detected rate of change of the measured capacitance value of the sensing conduit.  Fritsch on the other hand teaches the capacitance can be measured as a function of at least one operating parameter, for example the pressure, the actuation energy and/or the temperature (Paragraph 14); using this relationship between one of ordinary skill in the art may detect abrupt/abnormal behavior of capacitance measured in a case where there is an excess pressure condition and an excess temperature condition.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Fritsch’s teaching with Trescott modified’s teaching in order to establish a reliable method to be able to detect a breach or discharge by way of capacitance measurement values.
In regards to claim 18, Trescott modified teaches the detected rate of change of the measured impedance value of the sensing conduit is a function of a flow rate of fluid within the sensing conduit (Paragraphs 19, 67), i.e. by using a Wheatstone bridge circuit (that may be used to measure impedance in the form of capacitance).  Furthermore, when combine with Rice’s measuring changes in capacitance in the flow of water that continuously touches the sensor, further enabling a capacitance permittivity threshold that further triggers an alarm via a controller (Paragraphs 28, 31, 37, 38), one of ordinary skill in the art may use the measurement of capacitance as aa function of a flow rate of fluid.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Rice (US 20110291845 A1) and Deivasigamani et al. (US 20160341445 A1) as applied to claim 16 above, and further in view of Rocenbeck et al. (US 20100108165 A1).
In regards to claim 20, Trescott modified fails to teach coupling a fluid within the discharge conduit to ground.  Rocenbeck however teaches a fluid supply conduit (14) is supported by the spout (12). Capacitive sensors (29) and (41) are provided on the spout (12) and sink basin (16), respectively; wherein the sensor 114 is coupled through a resistor 154 and through capacitor 136 to ground (Paragraph 65). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Rodenbeck’s teaching with Trescott modified’s teaching in order to introduce a ground in order to draws an additional flux, thereby increasing capacitance.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Rice (US 20110291845 A1) as applied to claim 1 above, and further in view of Brown et al. (US 20170295743 A1) .
In regards to claim 21, Trescott modified fails to teach the sensor is positioned within a wall portion of the sensing conduit.  Brown however teaches sensors affixed within the walls of a conduit (Paragraph 80; Figures 1 & 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Trescott modified’s teaching in order to enable the conduit sensor to have better readings with the water flow to be able to accurately read the capacitance value of the water flow accordingly.

Claims 24, 25, 28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Rice (US 20110291845 A1) as applied to claims 6, 9,above, and further in view of Brown et al. (US 20170295743 A1).
In regards to claim 24, Trescott modified fails to teach the sensor comprises electrically conductive material.  Brown teaches electrical conductive material in the sensor component such that the transmission of signal readings may be made accordingly (Paragraph 13).  It would have been obvious to 
In regards to claim 25, Trescott modified fails to teach the sensor is positioned within a wall portion of the sensing conduit.  Brown however teaches sensors affixed within the walls of a conduit (Paragraph 80; Figures 1 & 2).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Trescott modified’s teaching in order to enable the conduit sensor to have better readings with the water flow to be able to accurately read the capacitance value of the water flow accordingly.
In regards to claim 28, Trescott modified teaches the sensing conduit consists of electrically non-conductive material such as plastic (Paragraph 66).  Trescott modified fails to teach the sensor comprises electrically conductive material.  Brown teaches electrical conductive material in the sensor component such that the transmission of signal readings may be made accordingly (Paragraph 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Trescott modified’s teaching in order to enable the transmission of signal readings by the sensor.
In regards to claim 32, Trescott modified teaches the sensing conduit consists of electrically non-conductive material such as plastic (Paragraph 66).  Trescott modified fails to teach the sensor comprises electrically conductive material.  Brown teaches electrical conductive material in the sensor component such that the transmission of signal readings may be made accordingly (Paragraph 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Brown’s teaching with Trescott modified’s teaching in order to enable the transmission of signal readings by the sensor.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Rice (US 20110291845 A1) and Deivasigamani et al. (US 20160341445 A1) as applied to claim 16 above, and further in view of Brown et al. (US 20170295743 A1).
In regards to claim 29, Trescott modified fails to teach the sensor is positioned within a wall portion of the sensing conduit.  Brown however teaches sensors affixed within the walls of a conduit .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trescott et al. (US 20200032494 A1) in view of Rice (US 20110291845 A1) as applied to claim 1 above, and further in view of Deivasigamani et al. (US 20160341445 A1).
In regards to claim 33, Trescott modified fails to teach diagnosing: a temperature change based on the change being a ramp input; and a pressure change based on the change being a step input. Deivasigamani on the other hand teaches diagnosing a temperature related failure based on change with a ramp input/inlet, as well as pressure related failure based on change in a step input (Paragraph 61).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Deivasigamani’s teaching with Trescott modified’s teaching in order to enable accurate diagnostics with the sensory system within the apparatus


Response to Arguments
The examiner has addressed the claim language above under new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685        

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685